Case: 16-17655    Date Filed: 06/05/2017   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-17655
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:16-cv-24078-DPG

WILLIE-FRANK WALKER,

                                                               Plaintiff-Appellant,

                                         versus

STATE OF FLORIDA,
d.b.a. Herbert Erving Walker, III,

                                                              Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                     (June 5, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Willie-Frank Walker, a pro se Florida prisoner, appeals the district court’s

dismissal of his complaint for failure to state a claim, under Fed. R. Civ. P.
              Case: 16-17655    Date Filed: 06/05/2017   Page: 2 of 4


12(b)(6). On appeal, Walker argues that the district court erred by dismissing his

complaint for lack of subject matter jurisdiction, arguing that it had federal

question jurisdiction over his claims. After thorough review, we affirm.

      We review de novo a district court’s dismissal for lack of subject matter

jurisdiction. See Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). We

also review de novo a district court’s grant of a motion to dismiss under Rule

12(b)(6), taking all allegations in the complaint as true. See Hill v. White, 321

F.3d 1334, 1335 (11th Cir. 2003).

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a Rule

12(b)(6) motion, a complaint need not have detailed factual allegations, but it must

have “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2006). We’ve said that “conclusory allegations, unwarranted deductions of

facts or legal conclusions masquerading as facts will not prevent dismissal.”

Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002). A

party can abandon an issue on appeal by failing to “plainly and prominently”

address it in his opening brief. See Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680-81 (11th Cir. 2014) (quotation omitted).




                                         2
                Case: 16-17655   Date Filed: 06/05/2017   Page: 3 of 4


      When a prisoner challenges the fact or duration of his imprisonment and

seeks a determination that he is entitled to immediate or a speedier release from

confinement, his sole federal remedy is a writ of habeas corpus. See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). In addition, courts have repeatedly rejected

as frivolous arguments that people are “sovereign citizens” who are not subject to

the jurisdiction of any courts. See United States v. Sterling, 738 F.3d 228, 233 n.1

(11th Cir. 2013).

      Here, Walker’s claim that the district court erred by dismissing his

complaint for lack of subject matter jurisdiction fails because the court did not

dismiss his complaint on those grounds. Rather, the district court dismissed the

complaint for failing to state a claim, under Rule 12(b)(6). Neither the district

court’s order nor the state’s motion to dismiss discussed subject-matter

jurisdiction.

      Because Walker does not appear to dispute the district court’s holding under

Rule 12(b)(6) that he failed to allege sufficient facts to state a claim upon which

relief could be granted, he has abandoned any argument that the district court erred

in dismissing his complaint on that ground. See Sapuppo, 739 F.3d at 680-81. But

even if Walker had not abandoned the argument, it would fail because his

complaint failed to meet the pleading standards. See Fed. R. Civ. P. 8(a)(2).

Indeed, Walker has not even explained on appeal what claim he was trying to


                                         3
              Case: 16-17655    Date Filed: 06/05/2017   Page: 4 of 4


allege. Further, while Walker did not state that he was a “sovereign citizen,” his

arguments are similar to the “sovereign citizen” arguments that courts have

rejected as frivolous. See Sterling, 738 F.3d at 233 n.1. Finally, to the extent

Walker wished to challenge the legality of his detention, he was required to seek a

writ of habeas corpus. See Preiser, 411 U.S. at 500.

      AFFIRMED.




                                         4